 III the Matterof SOUTHERNMANUFACTURING COMPANYandAMALGAM-ATEDCLOTHINGWORKERS OF AMERICA, AFFILIATED WITH THEC. I. O.Case No. C-1629.-Decided May 27, 1941Jurisdiction:garment manufacturing industry.Unfair Labor practices.Interference, Restraint and Coercion:charges of, dismissedCompany-DominatedUnion:chargesof, dismissed.Discrimination:charges of,dismissed.Practice and Procedure:complaint dismissed.Mr. John C. McKeeandMr. Clarence D. Musser,for the Board.CochrancCWhite, by Mr. Carmack Cochran,andMr. Weldon B.White,of Nashville, Tenn., for the respondent.Mr. John H. Lechleiter,of Nashville, Tenn., for the Association.Mr. W. I. Smith,of Nashville, Tenn., for the Amalgamated.Mr. Woodrow J. Sandler,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been duly filed by Amal-gamated ClothingWorkers of America, herein called the Amal-gamated, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Tenth Region (Atlanta,Georgia), issued its complaint, dated April 5, 1940, against SouthernManufacturing Company, Nashville, Tennessee, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Concerning the unfair labor practices, the complaint, as amendedat the hearing, alleged in substance that the respondent: (1) sinceSeptember 15, 1937, had advised its employees to withdraw from orto refuse'to affiliate with the Amalgamated, had threatened themwith discharge if they engaged in activities in behalf of the Amal-32 N L R. R., No. 31.141 142DECISIONSOF NATIONALLABOR RELATIONS BOARDgamated, and had "committed, authorized, instigated, and acquiescedin" other specified acts of a similar nature with reference to itsemployees' self-organizational activity; (2) since on or about October14, 1937, dominated and interfered with the formation and adminis-tration of the Garment Workers' Association of Nashville, hereincalled the Association, and contributed support thereto ; (3) sinceon or about April 8, 1939, discriminated in regard to the hire andtenure of employment of Margaret White and Mildred White; (4)discriminatorily discharged Myrtle Merritt on or about November 6,1939, and Grace Summers, Annie Higgs, Pauline Hargrove, MaryPack, Fannie Reasonover, and Daisie Harris, during the months ofAugust, September, and November 1939, for the reason that thesaid employees joined and assisted the Amalgamated; and (5) bythe aforesaid and other acts, interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.Copies of the complaint and accompanying notice of hearing wereduly served upon the respondent, the Amalgamated, and the Associ-ation.Thereafter the respondent filed its answer, wherein, asamended at the hearing, it admitted the allegations of the complaintconcerning the character of its business, but denied that it had engaged in the alleged unfair labor practices.The respondent alsoalleged in its answer as an affirmative defense that it is not nowsubject to any charge of unfair labor practices as to any acts itperformed prior to June 15, 1939, the date on which the Board issuedaDecision and Order 1 based upon a stipulation in settlement ofcharges of unfair labor practices theretofore filed against therespondent by the Amalgamated.The respondent also interposedother affirmative defenses to the allegations of unfair labor practices.On April 18, 1940, the Association filed with the Regional Directoran answer and petition for leave to intervene in the proceeding,wherein it denied that it was dominated or supported by the respond-ent.The Trial Examiner granted said petition at the opening ofthe hearing, limiting the intervention of the Association to the issuesraised concerning it in the complaint.Pursuant to notice, a hearing was held in Nashville, Tennessee,from May 2 to 9, 1940, before William P. Webb, the Trial Examinerduly designated by the Chief Trial Examiner. The Board, therespondent, and the Association were represented by counsel; theAmalgamated by a representative; and all participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues was'Matter of Southern Manufacturing CompanyandAmalgamated Clothing Workers ofAmerica,13 N. L. R. B. 304. SOUTHERN MANUFACTURING COMPANY143afforded all the parties.During the course of the hearing the TrialExaminer made numerous rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On May 16, 1940, the Board's attorney filed with the Trial Exam-iner a motion to dismiss the complaint in so far as it alleged thatthe respondent had discriminated with respect to the hire and tenureof employment of Margaret White, Mildred White, Mary Pack,DaisieHarris,Grace Summers, Annie Higgs, Pauline Hargrove,and Fannie Reasonover.On the same day the Trial Examinernotified the respondent, the Association, and the Amalgamated thatsaidmotion had been filed and that he would grant it unless anobjectionwas filed with him within 3 days.2 Thereafter, in hisIntermediate Report, he stated that he had received no objectionand therein granted the motion.This ruling is hereby affirmed.On May 23 and 24, 1940, respectively, the Association and therespondent filed briefs with the Trial Examiner.On July 1, 1940,the Trial Examiner issued his Intermediate Report, copies of whichwere duly served upon the parties, in which he found that the re-spondent had not engaged in any unfair labor practices within themeaning of Section 8 (1), (2), or (3) of the Act and recommendedthat the complaint be dismissed in its entirety.Thereafter theAmalgamated filed exceptions to the Intermediate Report and therespondent filed a reply to these exceptions.The Board has considered the exceptions and the reply theretoand, save as the exceptions are consistent with the findings, conclu-sions, and order set forth below, finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Southern Manufacturing Company, is a Tennesseecorporation engaged in the manufacture, sale, and distribution ofwork shirts, pants, and dress shirts.The principal raw materialsused by the respondent during 1939 were cloth, thread, and buttons,valued at approximately $400,000, approximately 65 per cent of'The notification was by telegram dated May 16, 1940. In the telegram, however, theTrial Examiner failed to advise the parties that the motion to dismiss by the Board'sattorney included the names of Margaret White and Mildred White.This omission wasnot prejudicial,since in any event no evidence was introduced at the hearing to supportthe allegations of the complaint with respect to these two employees.Moreover, no excep-tions were filed to the ruling of the Trial Examiner dismissing the complaint as to thesetwo individuals. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich were obtained by the respondent from points outside theState of Tenneessee.During the same year the respondent pro-duced approximately 140,000 dozen garments, valued at approxi-mately $850,000, of which the respondent shipped approximately35 per cent to points outside the State of Tennessee.The respondentadmits that it is engaged in interstate commerce.The respondent operates three plants in Nashville, Tennessee;itmanufactures work shirts in the "No. 1 plant," which is locatedat 5th and Cedar Streets, and dress shirts and pants, respectively,at the "No. 2 plant" and the "No. 3 plant," both of which are locatedat 1202-4 Broad Street 3 in Nashville.II.THE ORGANIZATIONS INVOLVEDAmalgamatedClothingWorkers of America is a labor organiza-tion affiliated with the Congress of Industrial Organizations.Local361, in Nashville,Tennessee,admits to its membership productionand maintenance employees of the respondent.GarmentWorkers' Association of Nashville'isan unaffiliatedlabor organization,admittingto its membership production employeesof the respondent.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Thealleged domination of, interference with,and support totheAssociationDuring the summer of 1937, prior to the respondent's entry intobusiness in Nashville, three former employees of the WashingtonManufacturing Company,,' Thelma Brooks, Mamie Demerich, andMickie Tubbs, who were desirous of persuading the WashingtonCompany to reopen its plants, decided to form a movement amongits former employees to this end.They asked John H. Lechleiter,P.Nashville attorney, to aid them and he suggested that the formeremployees form an organization.Pursuant to this suggestion,Brooks and Demerich called a meeting of such former employeesonJuly 23,1937, in a local hotel.Approximately 600 former em-ployees of theWashington Company attended the meeting, butan undetermined number left the meeting after Attorney Lechleitertold those assembled that his "whole heart and soul was in favor3Prior to January 1939 the No.2 and No. 3 plants were in separate buildings at differentaddresses4This organization was originally called "Garment Workers' Association of the SouthernManufacturing Company." Its name was changed to the above on August 7, 1939 (seeSection IIIA, infra).8Herein called the Washington CompanyThe Washington Company had closed itsthree Nashville plants on May 1, 1937. SOUTHERN MANUFACTURING COMPANY145of breaking up the C. I. O. and running them out of Nashville.6Lechleiter urged those who remained to form an "independent associ-ation" and they thereupon passed a resolution instructing Lechleiterto draw up a "back to work" petition and to help them form anorganization.Lechleiter prepared such a petition but it appearsnever to have been circulated.On or about September 7, 1937,however, Lechleiter prepared another petition, urging the Washing-ton Company "and/or any lessee or purchaser of same" to reopenits plants, and this petition was thereafter signed by 59 of the formeremployees.On September 14, 1937, the respondent purchased the WashingtonCompany's three plants 7 and on the following day, by means ofan advertisement in a local newspaper, it requested all the formeremployees of the Washington Company to apply to it for employ-ment.The record shows no connection between the respondent andtheWashington Company.Sometime within the next 2 weeks Lechleiter told P. M. French,the respondent's president, that he represented a majority of therespondent's prospective employees and that he desired to "arrangefor bargaining."French testified that inasmuch as he was awareof the controversy that had existed between the Washington Com-pany and its former employees, he at that time refused Lechleiter'srequest and did not investigate Lechleiter's claim of majority repre-sentation.Lechleiter and French had never met each other priorto this occasion.Nor had Lechleiter ever acted as attorney foreither the ,respondent or French.The respondent actually entered into business on or about Sep-tember 30, 1937.Up to that time no steps had been taken to perfectthe organization of the Association.As stated above, however, anumber of the respondent's employees who had formerly been em-ployed by the Washington Company were members of the Amal-gamated.On October 13, 1937, representatives of the Amalgamated,claiming that it represented a majority of the respondent's em-ployees in its three plants, requested the respondent to recognize itas the exclusive representative of such employees and requested aconference with the respondent for the purposes of collective bar-gaining.French, on behalf of the respondent, told the Amalgamatedrepresentatives to address their request to him in writing, and theydid so on the same day. Directly thereafter, and during workinghours on the same day, French called a meeting of the respondent's9Marv of the former employees of the Washington Company were members of theAmalgamated7At this time the respondent's name was 'Hermitage Manufacturing Company." Itsname was changed to the present name on September16, 1937. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the No. 2 plant."Board witnesses testified, over therespondent's objection, that French told the assembled employeesthat the Amalgamated had requested exclusive recognition by therespondent, that they should, not "sign up" with the Amalgamatedif they "wanted to work," and that whenever a majority of themjoined the Amalgamated the respondent would close its plant.Theyfurther testified that French "said he was violating the WagnerAct, but he did not care, he would stand the test."French did notdeny any of the above testimony except the statement with refer-ence to the respondent's closing its plant. In view of French'sfailure to deny most of the testimony concerning his statements, wedo not credit his denial of any single statement which is consistentwith the others attributed to him, and we therefore find that he madeall the foregoing statements substantially as testified to by theBoard's witnesses.On the following day, October 14, 1937, Frenchagain called together the employees in the No. 2 plant during work-ing hours and addressed remarks to them substantially similar tohis remarks of the previous day.The respondent's objection at the hearing to the admission ofthe above evidence is based upon the following facts : On June 15,1939, the Board issued its Decision and Order,9 wherein it orderedthe respondent to cease and desist from unfair labor practices withinthe meaning of Section 8 (1) and (3) of the Act and to take certainaffirmative action to effectuate the policies of the Act.The respond-ent contends that it complied with the Board's order and that itcannot now be charged with any unfair labor practices alleged tohave been committed prior to the date of such Decision and Order.The Trial Examiner ruled at the hearing and in his IntermediateReport that since no charge that the respondent had violated Sec-tion 8 (2) of the Act was involved in the prior Decision and Orderof the Board, evidence as to alleged violations of Section 8 (2) bythe respondent prior to the date thereof was not barred in the instantcase.He therefore admitted the foregoing testimony, but only inso far as it had bearing on the allegation of the complaint hereinthat the respondent had violated Section 8 (2) of the Act.Hisruling is hereby affirmed.Beginning on October 15, 1937, Lechleiter proceeded with theorganization of the Association.On that date, 337 of the respond-ent's employees in Plant No. 1 signed statements which had been8 The record does not show whether or not French called similar meetings at the respond-ent's other two plantsOMatter at Southern Manufacturing CompanyandAmalgamated Clothing Workers ofAmerica,13 N. L. R. B. 304. This decision was rendered pursuant to a stipulation enteredintoby therespondent,the Amalgamated,and counsel for the Board,in settlement ofunfair labor practice charges which the Amalgamated originally filed against the respond-ent on September 13, 1938. SOUTHERN MANUFACTURING COMPANY147prepared by Lechleiter, and which were presented to them forsignature by other employees outside of that plant, wherein theyagreed to form an independent labor organization, appointed a com-mittee, of five employees to prepare bylaws for such an organizationand agreed to hold a meeting of such organization on October 22,1937.The meeting was held as scheduled at a theatre in Nashville.At this meeting the employees present adopted bylaws which hadbeen prepared by Lechleiter.The bylaws provided that the organi-zation was to be known as the "Garment Workers Association ofthe Southern Manufacturing Co."; for a "Workers' Committee" offive employees to represent the organization for collective bargain-ing purposes ; for regular monthly membership meetings ; that anyemployees who had signed the agreement to form the Associationor who attended the meeting at which the bylaws had been adoptedautomatically became members of the Association ; and for dues of25 cents per month.The Association having thus been organized,it requested on November 2, 1937, that the respondent recognize itas the exclusive representative of the respondent's employees 10 inPlant No. 1.11French refused to grant such recognition and toldtheWorkers' Committee of the Association that he would "take itup with the Board of Directors."The respondent having refused to recognize the Association, itlapsed into inactivity.According to Lechleiter, "we had not heardfrom Mr. French, and things just sort of drifted along.There wasno particular disturbance at the plant, and the Association mayhave had some meetings, but I did not attend them . . ." It alsoappears that organizational activity at the respondent's plants onthe part of the Amalgamated ceased after its initial request forrecognition, to which the respondent apparently never replied.Early in the summer of 1939 both the Association and the Amal-gamated renewed their organizational activity at the respondent'splants.On several occasions during this period Mrs. Miller Moore,the respondent's timekeeper and pay-roll clerk at Plant No. 1, whohad been secretary of the Association in 1937,12 solicited employees'memberships.French testified that Moore's activities were firstbrought to his attention by Clyde M. Mills, Southern director fortheAmalgamated.After learning of such activity, French toldMoore that she "must not solicit members or distribute any literatureon company time or company property under any circumstances forany organization."In addition, on July 18, 1939, French and Millsagreed upon a form of notice which was thereafter posted by the10 The Association claimed to represent 310 of 380 employees at Plant No. 1.11At this time the Association had not conducted any organizational campaign at PlantsNos 2 and 3.12Moore did not hold any office in the Association after July 24, 1939.448692-42-vol 32-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent in its plants. 1.3Mills then requested French to go "onestep further" and personally instruct supervisors to remain alooffrom union activity.A form of statement was agreed upon byFrench Mills, a Federal labor conciliator, and a Tennessee. Com-missioner of Labor, which French read to all the respondent's super-visory and office employees, including Moore at Mills' insistence,on August 11, 1939.14There is no evidence that Moore engaged inany activity on behalf of the Association thereafter.On July 28, 1939, the Association again requested exclusive recog-nition of it by the respondent as the representative of the respond-ent's employees in Plant No. 1.The respondent refused this requeston the ground that the Association had submitted no proof of itsmajority representation in that plant.On August 7, 1939, pursuantto a request by the respondent, the Association changed its nameto "Garment Workers' Association of Nashville."At the same timeThe text of the notice was as follows :NOTICE TO ALL EMPLOYEESInformation has come to us that several employees are actively engaged insecuringmembers insome organization of employees of the Southern ManufacturingCompany.This activity has been carried on during working hours. The situationhas reached a point where two or more organizations are competing for member-shipwith the result that dissension and disruption of working schedules haveoccurred.We intend to abide by the laws of the land.We have posted a notice that wewill not discourage membership In a labor organization.We will not violate thatOrder, and we will not permit any supervisory employee to violate the spirit ofthat order by soliciting membership in any labor organization or by discriminatingagainst any employee because of his or her membership in any labororganization.Any employee of the Southern Manufacturing Company who,during workinghours,tales any active part in securingmembers for ANY organization or dis-tributes literature or pamphlets tin the plantwillbedischarged.We sincerely trust that this penalty will not be necessary.[S]SOUTHERNMFG. CO.P. M. French[s]P.M. FRENCH14The following is the text of the notice read by French:AUGUST 11, 1939.To the Supervisory Employees of Southern Manufacturing CoIn view of the situation which exists as to employee organizations, we take thismethod of giving you the following instructions :This Company and its management are not interested in the formation or pro-motion of either the Amalgamated Clothing Workers of America, the GarmentWorkers Association of Nashville, or any other labor organization.You are in-structed, therefore, to take no action to either encourage or discourage membershipin any such organization.You will express no opinion concerning or preferenceof any such organization in your dealings with your subordinates, or applicants foremployment, and will refrain from discussing with your subordinates or applicantsfor employment the merits or demerits of any such organization.We are informed that certain of these organizations contemplate having meetingsfrom time to time. Since there is a possibility of your actions being chargeable tothis company, we will appreciate your refraining from taking an active part inthese meetings.In general you will refrain from undertaking to influence subordinates or appli-cants for employment concerning any controversy which exists, or which may arisewith reference to the choice of a bargaining agency for production employees ofthis company.SOUTHERN MANUFACTURING COMPANY,By [s]P. M. FRENCH,President. SOUTHERN MANUFACTURING COMPANY149the bylaws of the Association were amended to admit to membershipthe respondent's employees in all three plants.On September 5,1939, the Association, claiming to represent a majority of the em-ployees in the three plants, again requested exclusive recognitionby the respondent.The respondent again refused, however, thistime for the stated reason that the Amalgamated also claimed torepresent a majority of its employees and had filed charges withthe Board to the effect that the Association was an illegal company-dominated union.No further requests for recognition were madeby the Association.From the foregoing, it appears that Lechleiter conceived the ideaof the Association and organized it, and that the respondent had noconnection with his activities.Nor do we see in the foregoing factsany other proscribed connection between the respondent and theAssociation.Under the circumstances we find, as did the TrialExaminer, that the respondent has not dominated or interferedwith the formation or administration of the Association, or con-tributed support thereto.B. The alleged discriminatory discharge of Myrtle MerrittThe complaint alleges that the respondent discriminatorily dis-charged Myrtle Merritt on or about November 6, 1939, because shejoined and assisted the Amalgamated.Merritt was employed by the respondent on April 17, 1939, pur-suant to the Decision and Order of the Board dated June 15, 1939.'She had formerly been employed by the Washington Company asan operator on the button-hole machine, and she worked in the samecapacity for the respondent in its No. 3 plant until her discharge.Merritt had joined the Amalgamated in March 1937.After heremployment by the respondent, she openly solicited her fellow em-ployees'membership in the Amalgamated on the respondent'sproperty, although not during working hours. She ceased suchactivity, however, after the respondent posted the aforementionednotice in July 1939 prohibiting all union activity on its premises.In June 1939 Merritt was elected president of the Amalgamated.On occasions she had conferred with French together with otherrepresentatives of the Amalgamated.Merritt was discharged by the respondent on November 6, 1939,the respondent asserting that she could not produce enough workto earn the minimum pay which the respondent was required to payisMatter of Southern Manufacturing CompanyandAmalgamated Clothing Workers ofAmerica,13 N. L. R. B. 304. The complaint in that case alleged that the respondent, onMarch 29,1938, had refused to employ Merritt because she was a member of the Amalgam-atedIn the stipulation settling the case, the respondent agreed to"reinstate"Merritt,and the Board's Order also so provided. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDher under the Fair Labor Standards Act.-Merritt's pay-roll record,the accuracy of which is undisputed, shows that she worked 25 weeksfor the respondent during the period from April 17 to November 6,1939, that she failed to earn the minimum wage for 21 weeks duringthat period, and that the respondent had to "make up" thebalance.During this period the respondent had to pay Merritt a total`.make-up" of $23.76.When Merritt was first employed by the respondent she was toldthat during the slack winter season she would have to learn tooperate the serging machine 17 in addition to operating the button-hole machine, since there was not enough button-hole work to keepeven one operator busy during such season.However, Merritt neverlearned to perform the serging operation well.On the other hand,Opal Johnson, an employee of the respondent who had been removedfrom the button-hole machine when Merritt was employed, hadalways earned more than her minimum wage, serging and button-holing.French testified that he had been concerned over Merritt's inabilityto "make her production," because "I knew she was an officer inher union . . . and we wanted to prove . . . to all the employees... that I was particularly anxious that any of the ones that hadbeen ordered to be put back by the Board to make good, and I dideverything in my power to make them make good." French dis-cussed the matter on several occasions with Merritt and with herforelady.On September 27, 1939, French asked Merritt whethershe would agree to learn some other operation, at which she mightbe able to earn her guaranteed minimum wage, but Merritt refused,stating that button-holing was the only work she knew.On Novem-ber 6, 1939, 2 weeks after the guaranteed minimum wage for theindustry had been raised from 25 to 30 cents per hour, Frenchagain spoke to Merritt about her inability to "make her production,"'and told her that he had other employees who could perform herwork more efficiently.He told her that the respondent could not.'stand this make-up," that he intended to put Opal Johnson backto work on Merritt's machine, and that he would call Merritt back.if Johnson did not prove more efficient than she.The respondentthereupon discharged Merritt.The respondent never recalled Merritt, nor did she ever reapplyto the respondent for employment.Although Merritt immediately16At the time Meri itt was first employed,the guaranteed minimum wage to productionemployees in the garment industry in Nashville under the Fair Labor Standards Act was25 cents per hour.On October 24, 1939, 2 weeks prior to Merritt'sdischarge, theguaranteed minimum was raised to 30 cents per hour17 "Serging"consists of stitching the raw edge of the material to prevent the materialfrom raveling. SOUTHERN MANUFACTURING COMPANY151reported her discharge to the Amalgamated, it did not then protestit or discuss it with the respondent.French testified that Merritt's discharge was precipitated by thefact that the guaranteed minimum wage for the industry had beenraised from 25 to 30 cents per hour on October 24, 1939. In additiontoMerritt, 40 or 50 other employees were laid off by the respondentduring the fall of 1939 because of their inability to earn their guar-anteed minimum wage. Concerning Merritt's discharge, the TrialExaminer found : "The record shows that respondent employedMerritt in order to comply with the Board's order as afore-mentioned, that she was laid off on November 6, 1939, because ofher inability to make the minimum wage and for no other reason,and that respondent retained Merritt in its employ as long as it.did in order to give her every opportunity to make her productionbut that she failed to do so. The undersigned finds that MyrtleMerritt was laid off by respondent on November 6, 1939, in duecourse of business and for reasons other than those alleged in thecomplaint, and that respondent has not discriminated in regard tothe hire or tenure of employment or any term or condition of heremployment."We concur in these findings.We find that the respondent did not discriminate in regard to thehire or tenure of employment of Merritt to discourage membershipin the Amalgamated.C. Other alleged interference, restraint, and coercionThe complaint alleges that the respondent, since September 15,1937, told its employees not to join the Amalgamated, threatenedthem with discharge if they engaged in activities in behalf of theAmalgamated, and engaged in other acts of a similar nature designedto discourage the employees' self-organization activity.The only evidence adduced at the hearing in support of suchallegations 18 is the following : Edward Blair, an employee in therespondent's cutting room and a member of the executive board oftheAmalgamated, testified that in April 1940 he complained toForeman Swift that his pay was too low and that Swift replied,"Well, they have not had anybody in there in the last four or fiveyears raising as much hell as you did."Blair further testified thatSwift told him that he could not expect an increase in pay until he"cut that out," and "got right."On cross-examination Blair ad-mitted that on October 20, 1939, he had left the plant before theclose of the working day and had persuaded another employee to"punch out" the clock for him later in order to make it appear that18Other than the evidence which we have held in Section IIIA, supra,to be inadmissibleto prove such allegations in view of the Board's prior Decision and Order 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDlie had worked until closing time.He also admitted that when ques-tioned by French he had twice made false statements concerning theincident, in order to protect himself and the employee who had"punched out" for him. In view of Blair's background, as set forthabove, we believe that his testimony is insufficient to show thatSwift, if he made the remarks testified to by Blair, had referencein his remarks to Blair's activity in behalf of the Amalgamated.Blair further testified that on one other occasion Swift had saidto him, ". . . you can't expect a C. I. O. to tell anything but damnlies; that is about all they do, is tell damn lies." Swift did nottestify at the hearing.- The Trial Examiner did not credit Blair'stestimony, nor do we.We find that the evidence does not sustain the allegations of thecomplaint as set forth above and find, as did the Trial Examiner,that the respondent has not interfered with, restrained, or coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.Since we have found that the respondent has not engaged inunfair labor practices within the meaning of Section 8 (1), (2),or (3) of the Act, we shall order the complaint dismissed.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONs OF LAW1.SouthernManufacturing Company is engaged in commercewithin the meaning of Section 2 (6) of the Act.2.Amalgamated ClothingWorkers of America and GarmentWorkers' Association of Nashville, are labor organizations withinthe meaning of Section 2 (5) of the Act.3.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (1), (2), or (3) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe complaint against the respondent, SouthernManufacturingCompany, Nashville, Tennessee, be, and the same hereby is, dismissed.MR. WM. M. LEISERSON, concurring in part and dissenting in part:I concur in the result but I would not have admitted a repetitionof a portion of the testimony involving a violation of Section 8 (1)of the Act, which presumably was part of the basis of the orderentered by the Board against the respondent with the respondent'sconsent on June 15, 1939.